Case 2:19-cv-00651-KJD-EJY Document 50 Filed 07/21/21 Page 1 of 3




  MICHAEL A. FEDERICO, ESQ.
  Nevada Bar No. 005946
  OLSON CANNON GORMLEY & STOBERSKI
  9950 West Cheyenne Avenue
  Las Vegas, Nevada 89129
  Telephone: (702) 384-4012
  Facsimile: (702) 383-0701
  mfederico@ocgas.corn

  Attorney for Defendant
  COSTCO WHOLESALE CORPORATION


                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF NEVADA

                                            ****

  BARBARA L. RYAN, an individual,        ) CASE NO.: 2:19-cv-00651-KJD-EJY
                                         )
                      Plaintiff,         )
                                         )
  V S.                                   )
                                         )
  COSTCO WHOLESALE CORPORATION,) STIPULATION AND ORDER FOR
  a Foreign Corporation, DOES I through X ) DISMISSAL WITH PREJUDICE
  and ROE CORPORATIONS I through X, )
  inclusive,                             )
                                         )
                      Defendants.        )
                                         )

         Plaintiff BARBARA RYAN and Defendant COSTCO WHOLESALE CORPORATION,

  by and through their respective counsel of record, hereby stipulate, pursuant to FRCP

  41(a)(1)(A)(ii), that the above-captioned action, and any and all claims asserted by Plaintiff

  against Defendant in said captioned action is and are hereby dismissed with prejudice and that

  the Judgment obtained for costs in this case against Plaintiff has been fully satisfied and is no

  longer of any legal effect.

  ///
Case 2:19-cv-00651-KJD-EJY Document 50 Filed 07/21/21 Page 2 of 3




         All parties are to bear their own costs, attorneys' fees and expenses related hereto.

         SO STIPULATED:

  DATED this Cr day of July, 2021.             DATED this         day of July, 2021.

  HAN TT A GROUP                                OLSON CANNON GORMLEY & STOBERSKI




         M.HAA TY, ESQ.                        MICHAEL A. FEDERICO, ESQ.
 Nev da Bar No.:                               Nevada Bar No. 5946
 181 Village Center Circle, Ste. 140           9950 W. Cheyenne Ave.
 Las Vegas, NV 89134                           Las Vegas, NV 89129
 Attorney for Plaintiff                        Attorney for Defendant

                                              ORDER

        Pursuant to the Stipulation of Dismissal of the parties hereto, the above-captioned action

 and any and all claims asserted by Plaintiff BARBARA RYAN against Defendant COSTCO

 WHOLESALE CORPORATION in said captioned action is and are hereby dismissed with

 prejudice and that the Judgment obtained for costs in this case against Plaintiff has been fully

 satisfied and is no longer of any legal effect All parties are to bear their own costs, attorney's

 fees and expenses related hereto.

        IT IS SO ORDERED.

        DATED:       7/21/2021


                        UNITED STATES DISTRICT COURT JUDGE KENT DAWSON

 Respectfully submitted by:
 OLSON CANNON GORMLEY & STOBERSKI


 MICHAEL A. FEDERICO, ESQ.
 Nevada Bar No. 005946
 9950 West Cheyenne Avenue
 Las Vegas, Nevada 89129
 Attorneys for Defendant
         Case 2:19-cv-00651-KJD-EJY Document 50 Filed 07/21/21 Page 3 of 3




     1           All parties are to bear their own costs, attorneys' fees and expenses related hereto.
     2
                 SO STIPULATED:
     3
          DATED this       day of May, 2021.           DATED this 20th day of July, 2021.
     4
          HANRATTY LAW GROUP                           OLSON CANNON GORMLEY & STOBERSKI
     5

     6                                                 /s/ Michael A. Federico, Esq.

     7    KEVIN M. HANRATTY, ESQ.                      MICHAEL A. FEDERICO, ESQ.
          Nevada Bar No.:                              Nevada Bar No. 5946
     8
          1815 Village Center Circle, Ste. 140         9950 W. Cheyenne Ave.
     9    Las Vegas, NV 89134                          Las Vegas, NV 89129
          Attorney for Plaintiff                       Attorney for Defendant
    10
                                                     ORDER
    11

    12           Pursuant to the Stipulation of Dismissal of the parties hereto, the above-captioned

    13   action and any and all claims asserted by Plaintiff BARBARA RYAN against Defendant
    14
         COSTCO WHOLESALE CORPORATION in said captioned action is and are hereby
    15
         dismissed with prejudice. All parties are to bear their own costs, attorney's fees and expenses
    16
         related hereto.
    17

    18           IT IS SO ORDERED.

0   19           DATED: 7/21/2021
    20

    21                         UNITED STATES DISTRICT COURT JUDGE KENT DAWSON

    22   Respectfully submitted by:
         OLSON CANNON GORMLEY & STOBERSKI
    23

    24   /s/ Michael A. Federico, Esq.

    25   MICHAEL A. FEDERICO, ESQ.
         Nevada Bar No. 005946
    26
         9950 West Cheyenne Avenue
    27   Las Vegas, Nevada 89129
         Attorneys for Defendant
    28
